Application for writ of error coram nobis be, and the same hereby is, granted and the remittitur orders entered March 4, 1988, be, and the same hereby are, vacated. Memorandum: A review of the record of the trial court proceedings and of appellant’s brief identifies several significant issues which may have merit and which were not raised by appellate counsel on appellant’s direct appeal. The orders should be vacated and this court shall consider the appeals de novo (see, People v Vasquez, 70 NY2d 1; People v Casiano, 67 NY2d 906).
Appellant’s present counsel is directed to file his brief with this court on or before July 7, 1989 and respondent shall file its brief on or before August 7, 1989. Present — Doerr, J. P., Boomer, Green, Balio and Davis, JJ. (Order entered May 18, 1989.)